Citation Nr: 1223748	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  09-06 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to accrued benefits, to include the Appellant's status as a child of the Veteran. 


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel




INTRODUCTION

The Veteran served on active duty from October 1941 to October 1945, and he was a prisoner of war in Germany from February 1944 to March 1945.  He died in August 2007.  The Appellant is the Veteran's daughter.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a May 2008 decisional letter of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied a claim for accrued benefits.  

The Appellant testified at a personal hearing before a Decision Review Officer (DRO) in August 2009.  The hearing transcript has been associated with the claims file.  The Appellant was also scheduled for a Board personal hearing in October 2011 (Travel Board); however, she withdrew the hearing request in September 2011.  


FINDINGS OF FACT

1.  In an April 2007 rating decision, the RO granted service connection for depression, sick sinus syndrome with a permanent pacemaker, cerebrovascular disease with recurrent TIA, post left carotid endarterectomy, and hypertension; and granted entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  The Veteran was in receipt of a 100 percent disability rating, effective October 13, 2005.  A finding of incompetency was proposed.  

2.  The Veteran was awarded retroactive payment for the initial amount of the award beginning in November 2005; however, a portion of the award was withheld due to the proposed finding of incompetency.  

3.  In an August 2007 rating decision, the Veteran was determined to be incompetent for purposes of managing VA payments.  

4.  VA form 21-529, Request for Appointment of Fiduciary, Custodian, or Guardian, shows that in August 2007, benefits in the amount of $46,896.00 had been withheld and remained unpaid.  

5.  The Veteran died in August 2007. 

6.  Retroactive benefits awarded to the Veteran are considered "periodic monetary benefits" under the provisions 38 U.S.C.A. § 5121 and are not a one-time lump sum payment. 

7.  The Appellant does not satisfy statutory definition of "child" under 38 U.S.C.A. § 101(4)(A) to be eligible for the payment of accrued benefits.

8.  Payment of accrued benefits to the estate of the deceased Veteran is not authorized by law.

9.  The Appellant has not provided evidence for the reimbursement of expenses paid for the Veteran's last sickness.   

10.  The Appellant has identified burial benefits, paid by contract, in the amount of $810.00; however, these costs were paid by the Veteran during his lifetime.




  
CONCLUSION OF LAW

The Appellant lacks legal entitlement to accrued benefits, and reimbursement for the expense of last sickness and burial is not warranted.  38 U.S.C.A. §§ 101(4)(A), 5121 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.59(a), 3.250, 3.1000, 3.1003 (2011); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  

In a February 2008 letter, the RO provided notice to the Appellant regarding accrued benefits.  The Board notes, with regard the Appellants status as an accrued beneficiary under 38 U.S.C.A. § 5121, that VCAA notice is not required because the issue presented is solely one of statutory interpretation and the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 
38 C.F.R. § 3.159(b)(3)(ii)  (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law). 

As discussed below, the pertinent facts regarding the Appellant's relation to the Veteran, date of birth, marital status, and date of filing of the claim for accrued benefits are not in dispute; instead, resolution of the claim is dependent on interpretation of the applicable laws and regulations pertaining to entitlement to accrued benefits.  The VCAA is therefore inapplicable and need not be considered with regard the issue of Appellant's status as an eligible beneficiary under 38 U.S.C.A. § 5121.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 
5-2004. 

Accrued benefits may also be paid as necessary to reimburse the person who bore the expenses of last sickness and burial.  38 U.S.C. § 5121(b) (West 2002 and Supp. 2011).  Regarding any implicit claim for reimbursement; the Board finds that the February 2008 letter informed the Appellant of the need to submit evidence showing that she paid the expense of the deceased Veteran's last sickness and burial.  On the Appellant's formal claim for accrued benefits (VA Form 21-601), VA requested that the Appellant list expenses of last sickness and burial.  Instructions for VA Form 21-601, received by the Appellant, further informed her that accrued benefits may be payable as reimbursement for last illness and burial expenses.  Significantly, the Appellant has not identified, and the record does not otherwise indicate, any additional evidence necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duties to notify and assist the Appellant in the development of the claim.  Smith, 14 Vet. App. 227; Dela Cruz, 
15 Vet. App. 143; see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Law and Analysis

38 U.S.C. § 5121 provides for payment of certain accrued benefits upon death of a beneficiary.  Periodic monetary benefits under laws administered by the Secretary to which an individual was entitled at death under existing ratings or decisions or those based on evidence in the file at date of death and due and unpaid, shall, upon the death of a veteran, be paid to the living person first listed below: (A) The veteran's spouse; (B) The veteran's children (in equal shares); (C) The veteran's dependent parents (in equal shares).  38 U.S.C. § 5121(a), 5121(a)(2) (West 2002 and Supp. 2011); 38 C.F.R. § 3.1000(a) (2012).  In all other cases, only so much of the accrued benefits may be paid as may be necessary to reimburse the person who bore the expense of last sickness and burial.  Id.  

Applications for accrued benefits must be filed within one year after the date of death.  See 38 U.S.C.A. § 5121(c) (West 2002); 38 C.F.R. § 3.1000(c).

The Board notes that Congress amended 38 U.S.C.A. § 5121 to repeal a two-year limit on accrued benefits so that a veteran's survivor may receive the full amount of award for accrued benefits.  This change applies only to deaths occurring on or after the date of enactment, December 16, 2003, as is the case here.  See Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 104, 117 Stat. 2651 (Dec. 16, 2003), codified at 38 U.S.C. § 5121(a).

The definition of "children" in section 5121 is not the commonly understood definition, but rather, "child" is expressly defined in 38 U.S.C. § 101(4)(A) as a person who is unmarried and (1) under the age of 18; or (2) became permanently incapable of self-support before the age of 18; or (3) under the age of 23 and pursuing a course of instruction at an approved educational institution.  See 
38 U.S.C.A. § 101(4)(A) (West 2002); 38 C.F.R. § 3.57; Burris v. Principi, 
15 Vet. App. 348, 352-53 (2001); Nolan v. Nicholson 20 Vet. App. 340 (2006).

In an April 2007 rating decision, prior to the Veteran's death in August 2007, the RO granted service connection for depression, sick sinus syndrome with a permanent pacemaker, cerebrovascular disease with recurrent TIA, post left carotid endarterectomy, and hypertension, effective October 13, 2005.  The RO also granted entitlement to a TDIU, effective October 13, 2005.  The Veteran was in receipt of a 100 percent disability rating, effective October 13, 2005.  A finding of incompetency was also proposed at the time of the April 2007 rating decision.  

The Veteran was awarded retroactive payment for the initial amount of the award; however, a portion of the award was withheld due to the proposed finding of incompetency.  An audit of the Veteran's benefit payment account dated in March 2007 shows that, from November 1, 2005 to May 1, 2007, $39, 485.87 remained due and unpaid. 

In an August 2007 rating decision, the Veteran was determined to be incompetent for purposes of managing VA payments.  VA form 21-529, Request for Appointment of Fiduciary, Custodian, or Guardian, shows that in August 2007, benefits in the amount of $46,896.00 had been withheld and remained unpaid.  

A certificate of death shows that the Veteran died in August 2007.  The Appellant filed a claim for accrued benefits on September 2007, within one year of the Veteran's death.  The Appellant has testified that the Veteran died in August 2007, prior to the appointment of a fiduciary, and prior to full payment of the benefits awarded.  

The evidence shows that the Veteran was awarded retroactive benefits pursuant to an April 2007 rating decision, and at the time of the Veteran's death, in August 2007, a total of $46,896.00 remained unpaid.  Retroactive benefits awarded to the Veteran, are considered "periodic monetary benefits" under the provisions 
38 U.S.C.A. § 5121 and do not qualify as a one-time lump sum payment.

In Bonny v. Principi, 16, Vet. App. 504 (2002), the Court held that § 5121(a) created two distinct types of benefits.  First, section 5121(a) provided for the award of "benefits awarded but unpaid" under existing ratings or decisions at the time of a claimant's death, which were not subject to a two-year limitation.  Id.  Second, section 5121(a) provided for the award of "accrued benefits," which are benefits a claimant is entitled to based on evidence in his or her claims file at the time of death, and are limited to a two-year period.  Id. at 507-08.  In Terry v. Principi, 
367 F.3d 129, 1294,  the United States Court of Appeals for the Federal Circuit (Federal Circuit), confirmed the Court's interpretation of the statue in Bonny, stating that "[b]y its structure, § 5121(a) separates 'periodic monetary benefits' (i.e., those based on 'existing ratings or decisions') from 'accrued benefits' (i.e., 'those based on evidence in the file at the date of death').  The comma between the two clauses discussing each form of benefit effects this separation."  

In its 2003 amendment to section 5121(a), Congress deleted the comma relied upon by the Court in Bonny and by the Federal Circuit Terry, to distinguish between the two types of benefits.  See Veterans Benefits Act of 2003, Pub.L. No. 108-183, 
§ 104(c)(1), 117 Stat. 2651, 2656; see also Nolan v. Nicholson 20 Vet. App. 340 (2006).  Congress also repealed the two-year limit on accrued benefits at issue in those cases.  Id.  The Board finds, nonetheless, based on the Court's holding in Bonny, that the type of benefits at issue in the present case, "benefits awarded but unpaid," are contemplated under the statutory provisions of 38 U.S.C.A. § 1521(a).  

The Appellant contends that retroactive benefits awarded to the Veteran are a "lump sum" payment that are payable to the Veteran's children regardless of age or marital status, citing instructions for VA Form 21-601, Application for Accrued Amounts Due to a Deceased Beneficiary.  The Board notes, however, that the instructions for VA Form 21-601, received by the Appellant, defines lump sum accrued benefits as "amounts withheld from competent veteran's Old Law Pension Benefits (fixed rate since 1960) during hospital treatment, or institutional or domiciliary care."  The retroactive benefits at issue in this case do not fall under this definition of a lump sum benefit.    

Board finds that retroactive benefits, awarded to the Veteran but unpaid, are "periodic monetary benefits" under 38 U.S.C.A. § 5121.  The Court has defined retroactive awards of disability compensation as "periodic monetary benefits," and not a "lump-sum payment."  See Nolan v. Nicholson 20 Vet. App. 340, 348 (2006).  The Court stated that "periodic monetary benefits" in section 5121(a) excludes one-time lump sum payments, such as a payment for specially adapted housing.  Id, citing Pappalardo v. Brown, 6 Vet. App. 63, 65 (1993) (holding that payments for specially adapted housing are not "periodic monetary benefits" because such benefits may be paid only once).  The Court held, however, that retroactive awards of disability compensation benefits are considered "periodic monetary benefits," even though the actual payment of retroactive benefits is made in a one-time lump-sum payment, because the benefits that the claimant had been entitled to receive during his or her lifetime would have been paid monthly.  Id, citing Wilkes v. Principi, 16 Vet. App. 237, 241-42 (2002).  For these reasons, the Board finds that claimed retroactive benefits in this case constitute "periodic monetary benefits" under 38 U.S.C.A. § 5121.

An eligible survivor is entitled to receive the full amount of benefits due and unpaid under 38 U.S.C.A. § 5121.  See Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 104, 117 Stat. 2651.  However, in order to be eligible for accrued benefits, the claimant must qualify as a member of one of the statutorily enumerated categories of recipients.  See Wilkes, 16 Vet. App. at 241, citing Burris, 15 Vet. App. at 352-53 (concluding that 70-year-old appellant was ineligible for accrued benefits because he did not satisfy statutory definition of "child" in 38 U.S.C. 
§ 101(4)(A), which excludes anyone over age 23 unless they were "permanently incapable of self-support" before attaining age 18); Marlow v. West, 12 Vet. App. 548, 551 (1999) (noting that section 5121(a) "limits qualifying survivors to the deceased veteran's spouse, child . . . or dependent parents").  

After reviewing whether the Appellant is eligible to receive benefits under 38 U.S.C.A. § 5121, the Board finds that she is not.  In this case, the Appellant does not an eligible survivor under 38 U.S.C.A. § 5121 because she does not meet the statutory definition of "child" under 38 U.S.C.A. § 101(4)(A) to be eligible for the payment of accrued benefits.   

In an August 2007 statement, the Appellant reported that her mother passed away in 1997.  A certificate of marriage and a certificate of death for the Veteran's spouse are not of record.   

A September 2007 claim for accrued benefits shows that the Appellant identified herself as the daughter of the Veteran.  She reported that her date of birth was in October 1947.  The Appellant also identified a second daughter of the Veteran, born in June 1938.  A birth certificate for the Appellant is not of record.  

In various lay statements and during the DRO hearing, the Appellant reported that she was currently married.  The Appellant, in this case, does not contend that she is unmarried, under the age of 18, that she became permanently incapable of self-support before the age of 18, or that she is under the age of 23 and is pursuing a course of instruction at an educational institution.  Accordingly, the Appellant does not satisfy statutory definition of "child" in 38 U.S.C. § 101(4)(A), and there is no legal basis for the payment of accrued benefits under the provisions of 38 U.S.C.A. § 5121(a).  

The Appellant, alternately, contends that she is the executor of the Veteran's estate, and that the money due to him should be awarded to his estate.  The Appellant has not submitted documentation confirming that she is the executor of the Veteran's estate.  Additionally, the Board finds that payment of accrued benefits to the estate of the deceased Veteran is not authorized by law.
  
The Veteran died in August 2007, prior to his receiving the payment of retroactive disability award benefits from VA; therefore, this payment cannot be part of the estate.  See Wilkes, 16 Vet. App. at 242-243.   In Wilkes, the Court affirmed a Board decision which found that a veteran's estate was not eligible to receive accrued benefits under 38 U.S.C.A. § 5121.  Id.  The Court noted that in an October 1997 advisory opinion, VA General Counsel interpreted that accrued benefits were not payable to the Veteran's estate under section 5121 because the estate does not fall within the class of individuals eligible to receive accrued benefits under that section.  Id. at 240; see also VAOPGCADV 31-91, citing VAOPGCPREC 22-92.   The Court determined, in Wilkes, that the funds at issue in that case were accrued benefits under § 5121; and held that the appellant, the nephew of the veteran, did not fall within a specifically enumerated category of recipients under section 5121(a) because he was not a child, spouse, or dependant parent of the veteran, citing 38 U.S.C.A. § 101(3), (4), and (5), defining, respectively, surviving spouse, child, and parent.  Id. at 242.  

The Court noted that the legislative history of sections 5121 and 5122  revealed that Congress intended that payments directed to a payee after his or her death be payable under section 5121 rather than under section 5122.   Wilkes at 242.  The Court cited the report of the Senate Committee on Veterans' Affairs, stating, "A person may die before receiving his first payment under an approved award covering a retroactive period of entitlement.  Such accrued amounts . . . are payable . . .  in accordance with [the predecessor of section 5121(a)] to the surviving spouse, child or children, dependant mother or father, or the person who bore the expenses of the last illness and burial."  S. Rep. No. 227 (1953), reprinted in 1953 U.S.C.C.A.N. 1665, 1666.   

Accordingly, the Board finds that accrued benefits are payable in this case only to an eligible survivor under 38 U.S.C.A. § 5121.  The estate of a deceased Veteran simply does not fall within the class of individuals eligible to receive accrued benefits under section 5122.  See Wilkes, supra.  Furthermore, the deceased Veteran's estate does not fall under any specified category of payees for accrued benefits under 38 U.S.C.A. § 5121 and 38 C.F.R. § 3.1000(a)(1)-(4).   For these reasons, the Board finds that the Veteran's estate is not eligible to receive accrued benefits under 38 U.S.C.A. § 5121

The Board has also considered whether reimbursement of expenses paid for the Veteran's last sickness or burial is warranted under 38 U.S.C.A. § 5121(b).  

The Appellant has not provided evidence for the reimbursement of expenses paid for the Veteran's last sickness.  In VA Form 21-601, the Appellant was asked to list any expenses of last sickness, to include the nature of expense and the amount of the expense.  The Appellant did not identify any expenses of last sickness on that form, and has not otherwise submitted evidence identifying specific amounts paid for expenses related to the Veteran's last sickness.  For these reasons, the Board finds that reimbursement for the expense of last sickness is not warranted under 38 U.S.C.A. § 5121(b).  

The Board finds that the Appellant did not bear the expense of the Veteran's burial.  On VA Form 21-601, the Appellant identified burial benefits, paid by contract, in the amount of $810.00; however, she also indicated that the Veteran's own funds were used for the payment of those expenses, and a contract from Metro Crematory confirms that these costs were paid by the Veteran during his lifetime.  Because the Appellant did not bear the expense of the Veteran's last burial, reimbursement for such expenses is not warranted.  See 38 U.S.C.A. § 512; 38 C.F.R. § 3.1000.

Action by the Board and VA is bound by the applicable law and regulations as written.  See 38 U.S.C.A. § 7104(c) (West 2002).  Payment to the Appellant, in this case, or to the estate of the deceased Veteran is not authorized under 38 U.S.C.A. § 5121(a).  Accordingly, the claim lacks legal merit.  See Cacalda v. Brown, 9 Vet. App. 261, 265 (1996) (where law is dispositive, not evidence, the appeal should be terminated for lack of legal merit or entitlement); Sabonis v. Brown, 6 Vet. App. 

426, 430 (1994).  Moreover, the Appellant did not pay expenses relating to the Veteran's last sickness or burial to warrant reimbursement under section 5121(b).  For these reasons, the Board finds that the Appellant is not eligible for the payment of accrued benefits under 38 U.S.C.A. § 5121.  


ORDER

Entitlement to accrued benefits is denied.




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


